ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant makes a vigorous motion for rehearing, but has wholly failed to convince us that our former opinion was not correct. We are bound by the qualifications of the trial court placed upon bills of exception. The way in which complaint may be made of such qualification is by an exception noted at the time. Appellant seems to think that the fact that two days after the qualifications were placed on the bills of exception, he filed with the clerk notice of his objection to the qualifications, would be sufficient to inform this court that he did except to the qualifications, and that the court refused to note his exception. We do not think this correct practice, nor sufficient to justify us in rejecting the qualifications of the trial court.
Our statute very plainly gives to one who is dissatisfied with the ■ court’s bill of of exception, the right to prepare a bystanders’ bill. We find nothing of that kind in the record.
The motion for rehearing will be overruled.

Overruled.